Citation Nr: 0028917	
Decision Date: 11/01/00    Archive Date: 11/09/00

DOCKET NO.  96-09 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUES

1.  The propriety of the initial 20 percent evaluation 
assigned for the veteran's service-connected post-operative 
residuals of meniscectomy of the right knee.

2.  The propriety of the initial 20 percent evaluation 
assigned for the veteran's service-connected post-operative 
residuals of meniscectomy of the left knee disorder.

3.  The propriety of the initial 10 percent evaluation 
assigned for the veteran's service-connected essential 
hypertension.

4.  The propriety of the initial 30 percent evaluation 
assigned for the veteran's service-connected major depression 
and generalized anxiety disorder.

5.  The propriety of the initial noncompensable evaluation 
assigned for the veteran's service-connected cataracts.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from July 1974 to 
July 1994.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1994 rating action 
in which the RO granted, inter alia, service connection for 
(1) post-operative residuals of meniscectomy of the right 
knee, assessed as noncompensably disabling; (2) post-
operative residuals of meniscectomy of the left knee, 
assessed noncompensably disabling; (3) major depression and 
generalized anxiety disorder, assessed as 30 percent 
disabling; (4) essential hypertension, assessed as 10 percent 
disabling; and (5) cataracts, assessed as noncompensably 
disabling; all effective August 1, 1994, the day following 
the date of the veteran's discharge from service.  The 
veteran appealed the assigned evaluations, and was afforded a 
hearing at the RO in September 1996.  In June 1997, the 
hearing officer denied higher initial ratings for the 
acquired psychiatric disorder, essential hypertension and 
cataracts.  Initial ratings of 20 percent, however, were 
assigned for the left knee disorder and the right knee 
disorder, effective from August 1, 1994.  

These matters were remanded by the Board in March 1999 for 
evidentiary development.  As the denial of higher evaluations 
has been continued, the case has now been returned to the 
Board for further appellate consideration.  

Although the RO (and, in its prior remand, the Board) 
characterized the issues as ones for increased rating, 
inasmuch as the pending appeal arises from original award of 
service connection, the Board has framed those issues as 
shown on the title page of this decision.  See Fenderson v. 
West, 12 Vet. App. 119 (1999) (appeals from original awards 
are not construed as claims for increased ratings).


FINDINGS OF FACT

1.  Since August 1, 1994 (the effective date of the grant of 
service connection), the veteran's right knee disorder has 
been manifested by complaints of occasional weakness, slight 
fatigability and lack of endurance; examination has revealed 
no evidence of instability and "normal" range of motion 
without pain, although a VA physician has estimated a 10 
percent decrease in range of motion with repeated use.

2.  Since August 1, 1994 (the effective date of the grant of 
service connection), the veteran's left knee disorder has 
been manifested by medial and lateral instability and painful 
motion; a VA physician has estimated a 20 percent decrease in 
range of motion with repeated use.

3.  The veteran's diastolic blood pressure readings have not 
been predominantly more than 110 at any time since August 1, 
1994 (the effective date of the grant of service connection); 
his systolic pressure has not been predominantly 200 or more 
during any pertinent period and his blood pressure has been 
controlled with medication.

4.  Since August 1, 1994 (the effective date of the grant of 
service connection), the veteran's service-connected 
psychiatric disability has been manifested, primarily, by 
periods of depression, anger and irratibility, mild dysphoria 
and anxiety; some interpersonal difficulties, no more than 
mild impairment in attention, concentration and short term 
memory; and no more than mild to moderate agitation in 
psychomotor behavior.  This represents social and industrial 
impairment that is no more than distinct, unambiguous, or 
moderately large in degree, or occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform tasks.  

5.  Since August 1, 1994 (the effective date of the grant of 
service connection), the veteran's cataracts have been 
manifested by normal vision with complaints of night glare 
and without evidence of aphakia.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for post-operative residuals of meniscectomy of the 
right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261, 5262 
(1999).

2.  The criteria for an initial rating of 30 percent for 
post-operative residuals of meniscectomy of the left knee 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, , Diagnostic Codes 5257(1999).  

3.  The criteria for an initial rating in excess of 10 
percent for essential hypertension have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.104, Diagnostic Code 7101 
(1996), (1999).

4.  The criteria for an initial rating in excess of 30 
percent for major depression and generalized anxiety disorder 
have not been met.  38 U.S.C.A. § 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 4.1, 4.7, 4.130, 4.132, Diagnostic Code 
9405 (1996), (1999).

5.  The criteria for an initial compensable rating for 
cataracts have not been met.  38 U.S.C.A. § 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.21, 4.75, 4.84a, 
Diagnostic Codes 6027-6079 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims for 
higher ratings are "well grounded," meaning they are at 
least "plausible...or capable of substantiation."  
38 U.S.C.A. § 5107(a).  See also Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board is also satisfied that all 
evidence relevant to the claims has been properly developed, 
and that VA has fulfilled its "duty to assist" the veteran 
with his claims.

VA utilizes a rating schedule as a guide in evaluating the 
severity of disabilities resulting from all types of diseases 
and injuries that were incurred or aggravated as a result of 
service in the military.  The percentage ratings represent, 
as far as can practicably be determined, the average 
impairment in earning capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is 
thus essential, both in the examination and in the evaluation 
of disability, that VA consider each condition at issue in 
relation to its entire history.  38 C.F.R. § 4.41; Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  Where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  Fenderson, 
supra.

Whenever a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Furthermore, if a disability at issue is of a musculoskeletal 
nature or origin, then VA may, in addition to applying the 
regular schedular criteria, consider granting a higher rating 
for functional impairment caused by pain, weakness, excess 
fatigability, or incoordination--assuming these factors are 
not already contemplated by the governing rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).

I.  Right and Left Knee Disorders

Service connection was originally granted and a 
noncompensable evaluation assigned each for post operative 
residuals of left and right knee arthroscopy.  By decision of 
June 1997, the hearing officer increased the ratings for the 
left knee and right knee disorders to the current level of 20 
percent each, effective from August 1, 1994.  The veteran's 
left knee and right knee disorders have been evaluated under 
the provisions of Diagnostic Code 5257 pertaining to 
impairment of the knee based on recurrent subluxation or 
lateral instability.

When there is moderate recurrent subluxation or lateral 
instability, a 20 percent rating is assigned.  Severe 
recurrent subluxation or lateral instability is rated 30 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(1999).

At the time of the March 1999 Board remand, it was noted that 
the veteran had been treated in service for both left and 
right knee problems.  In May 1984, the veteran underwent 
surgery for repair of a radial anterior horizontal tear of 
the left medial meniscus.  In May 1990, the veteran sustained 
a lateral rotation injury to his right knee while working as 
a referee for football and softball games.  The diagnostic 
assessment was probable meniscal contusion.  A subsequent MRI 
in February 1991 revealed a grave-IV tear of the right 
meniscus and the veteran underwent a right medial 
meniscectomy in April 1991.

Pursuant to the remand, the veteran was seen for further VA 
examination of both knees in June 1999.  The veteran reported 
that he had not lost any time due to his knee problems.  He 
complained of continuous pain in the left knee, occasional 
weakness, swelling, give away and instability.  He denied any 
history of heat or redness, locking, or stiffness.  He 
described fatigability and lack of endurance in the left knee 
with flare-ups once a week lasting two days with moderate 
pain.  He indicated that he used an elastic knee brace from 
time to time.  With respect to his right knee, the veteran 
reported occasional pain in the right knee with weakness, 
slight fatigability and lack of endurance; he denied 
stiffness, heat, redness, instability or locking.  The 
veteran indicated that his flare-ups in the right knee were 
much lower in intensity than those in the left knee; he also 
has a neoprene brace for the left knee that he uses on 
occasion.

On examination, the VA examiner noted that flexion in both 
knees was possible to 120 degrees active and 130 degrees 
passive.  In the left knee, range of motion was accompanied 
by pain.  Extension of both knees was to 0 degrees.  There 
was no evidence of instability in the right knee; the left 
knee demonstrated both medial and lateral instability.  The 
diagnostic impression was left knee painful motion and 
instability and right knee negative findings on day of 
examination.  With respect to the veteran's additional 
functional loss, the VA examiner noted that the veteran's 
instability and painful motion in the left knee could 
significantly limit his functional ability during flare-ups 
or when his left knee was used repeatedly over a period of 
time with an estimated additional 20 percent loss of motion.  
The veteran's right knee was reported to have no instability 
or pain, but was still felt to possibly result in an 
additional 10 percent loss of motion with repeated motion of 
the right knee.  X-rays of both knees were interpreted to be 
normal.

Based on its review of the medical evidence developed since 
the August 1, 1984 grant of service connection, the Board 
finds that an initial rating in excess of 20 percent under 
Diagnostic Code 5257 for the veteran's right knee is not 
warranted.  On examination, the veteran has exhibited 
"normal" range of motion in the right knee and, since his 
surgery, there has been no objective evidence of instability.  
Even considering that the June 1999 VA examiner assessed a 
possible 10 percent reduction in range of motion of the right 
knee with repeated use, the Board finds that the current 20 
percent rating is considered adequate to compensate the 
veteran for the likely additional functional loss, consistent 
with the provisions of DeLuca, supra.  

With respect to the veteran's left knee, the current clinical 
findings reveal overall moderate instability, consistent with 
the currently assigned 20 percent rating under Diagnostic 
Code 5257.  VA examination in June 1999 revealed both lateral 
and medical instability, and the veteran has indicated that 
he occasionally utilizes a brace for the left knee.  In 
addition to instability, however, the June 1999 VA physician 
also found objective evidence of painful motion.  Because 
arthritis in the left knee has not been demonstrated, there 
is no basis for assignment of separate evaluations for 
painful motion and for instability under Diagnostic Code 5003 
(5010) and Diagnostic Code 5257, respectively.  See 
VAOPGCPREC 9-98 (Aug. 14, 1998) and VAOPGCPREC 23-97 (July 1, 
1997; revised July 24, 1997).  However, given the recent 
clinical findings, as well as the examiner's assessment of an 
additional 20 percent loss of motion in the left knee with 
repeated use, the Board finds that, overall, the level of 
left knee disability more closely approximates that 
contemplated by the 30 percent evaluation under Diagnostic 
Code 5257, the maximum evaluation assignable under that 
diagnostic code.  

However, no higher evaluation for either disability is 
warranted.  While the veteran's disabilities could be 
evaluated, alternatively, on the basis of limitation of 
motion, there is no medical or other evidence indicating 
that, even with repeated use or flare-ups of pain, range of 
motion in the right leg is limited to 15 degrees or less on 
flexion, or 20 degrees or more on extension, or that range of 
motion in the left leg is limited to 30 degrees or more on 
extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 
5261.  Moreover, in the absence of evidence of ankylosis of 
the knee, or impairment of the tibia or fibula, there is no 
basis for assignment of a higher evaluation under any other 
potentially applicable diagnostic code providing for 
assignment of a higher evaluation.  See Diagnostic Codes 5256 
and 5262.  Finally, the Board notes that there is no basis 
for assignment of any separate evaluation for surgical scars 
of the right or the left knee, as none is shown to be subject 
to repeated ulceration, to be tender and painful on objective 
demonstration, or to result in limitation of motion of the 
part affected.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803-
7805 (1999). 

On the basis of the foregoing, the Board finds that the 20 
and 30 percent evaluations for the veteran's right and left 
knee, respectively, are appropriate.  Because these 
disability evaluations represent the greatest degree of 
impairment in each knee since August 1, 1994, the effective 
date of the grant of service connection, there is no basis 
for "staged rating," pursuant to Fenderson, supra.  

II.  Essential Hypertension

The service medical records reflect that the veteran was 
first diagnosed with essential hypertension in 1991.  He was 
treated with medication therapy.  On VA general medical 
examination in August 1994, the veteran had blood pressure 
readings of 155/100 (sitting); 160/110 (recumbent); 140/90 
(standing); 150/110 (sitting after exercise); and 155/110 
(two minutes after exercise).  The diagnostic impression was 
mild hypertension and vascular disease.

At the time of the March 1999 Board remand, it was noted that 
the criteria for evaluating cardiovascular disorders, 
including hypertensive vascular disease, were amended 
effective January 12, 1998.  The issue was remanded, in part, 
to allow the RO to consider the veteran's claim under the new 
rating criteria, consistent with the holding of the United 
States Court of Appeals for Veterans Claims (formerly, the 
United States Court of Veterans Appeals) (Court) in Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).

Under the criteria of 38 C.F.R. § 4.104, Diagnostic Code 7101 
(1997), effective prior to January 12, 1998, a minimum 10 
percent rating was assigned for hypertensive vascular disease 
(essential hypertension) if diastolic blood pressure was 
predominantly 100 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1997). A 20 percent rating was for assignment for 
hypertensive vascular disease (essential hypertension) if 
diastolic blood pressure was predominantly 110 or more with 
definite symptoms.  Legislative note number two provided that 
when continuous medication was necessary for control of 
hypertension with a history of diastolic pressure of 
predominantly 100 or more, a minimum rating of 10 percent was 
to be assigned.

Under the revised criteria which became effective January 12, 
1998, a minimum 10 percent rating is assigned for 
hypertension with diastolic pressure predominantly 100 or 
more, or: systolic pressure predominantly 160 or more, or; a 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating is 
warranted when diastolic pressure is predominantly 110 or 
more, or; systolic pressure is predominantly 200 or more.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (1999).

Pursuant to the Board's March 1999 remand, the veteran was 
seen for a VA general medical examination in June 1999.  The 
veteran reported that he was taking medication to control his 
hypertension and Nitroglycerin for substernal chest pain as 
needed.  The veteran indicated that he had not lost any work 
due to his hypertension and was not limited in his 
activities.  On examination, blood pressure readings were 
taken as follows: right arm 118/82, left arm 118/84, right 
arm 114/78 and 110/78, all within normal limits.  Examination 
of the heart revealed a normal sinus rhythm and the heart was 
not enlarged to percussion.  There were no murmurs and no 
evidence of any congestive heart failure. A chest x-ray was 
reported to be normal with no evidence of disease or 
enlargement of the heart.  The VA examiner noted that the 
veteran requires continuous medication for control of his 
hypertension but had not developed any additional 
cardiovascular disorders since his diagnosis of essential 
hypertension.  The diagnostic impression was essential 
hypertension, normotensive on day of examination, 
uncompromised, normal sinus rhythm.

Considering the factors as enumerated in the applicable 
rating criteria in light of the evidence of record, the Board 
finds that the evidence does not reflect that a rating in 
excess of 10 percent is warranted for hypertension under 
either the former or revised rating criteria.  The Board 
notes that the evaluation of the veteran's hypertension is 
based on blood pressure readings, with particular attention 
paid to diastolic pressure and related symptoms under the old 
criteria.  Under the new criteria, related symptomatology is 
not a consideration.  Nonetheless, under both criteria, in 
order to assign a higher rating, the record must demonstrate 
a certain level of blood pressure.  In this case, the 
evidence reveals that the veteran's diastolic blood pressure 
readings have not been predominantly more than 110 at any 
time since August 1, 1994 (the effective date of the grant of 
service connection); his systolic pressure has not been 
predominantly 200 or more during any pertinent period and his 
blood pressure has been controlled with medication.  

As such, the veteran has not met either the criteria for a 
higher evaluation for hypertension under either the former or 
revised criteria.  Further, as the current 10 percent 
evaluation represents the greatest degree of disability since 
the effective date of the grant of service connection, a 
"staged rating" is not for application.  See Fenderson, 
supra.

III.  Psychiatric Disorder

The veteran essentially asserts that his service-connected 
psychiatric disorder should be evaluated as more than 30 
percent disabling.

New rating criteria for evaluating psychiatric disabilities 
were promulgated and have been in effect since November 7, 
1996.  Pursuant to the holding of the United States Court of 
Appeals for Veterans Claims (Court) in Karnas v. Derwinski, 1 
Vet.App. 308 (1991), the veteran is entitled to have his 
claim considered under both the old and new rating criteria, 
and to be assigned a rating under whichever criteria would be 
more favorable.  Having considered the veteran's major 
depression under both the old and new criteria during the 
course of the appeal, the RO determined that the veteran's 
disability was no more than 30 percent disabling under either 
set of criteria.

Under the former rating criteria for depression (set forth at 
38 C.F.R. § 4.132, Diagnostic Code 9405 (1996), a 30 percent 
rating is assigned when there is definite inability to 
establish or maintain effective and wholesome relationships 
with people.  The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.).  The term definite has been defined as 
"distinct, unambiguous, and moderately large in degree," 
and representing a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93, 59 Fed. Reg. 4752 (1994).  
See also Hood v. Brown, 4 Vet. App. 301 (1993).

A 50 percent rating is assigned when the ability to establish 
or maintain effective or favorable relationships with people 
is considerably impaired, and by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is assigned when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  

To warrant a 100 percent evaluation under the former 
criteria, the attitudes of all contacts except the most 
intimate must be so adversely affected as to result in 
virtual isolation in the community; or there are totally 
incapacitating symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or, as a 
result of the psychiatric disability, the individual is 
unable to obtain or retain employment.  These criteria 
represent 3 independent bases for granting a 100 percent 
evaluation.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

Under the revised rating criteria for major depression (set 
forth at 38 C.F.R. § 4.130, Diagnostic Code 9405 (1999), a 30 
percent rating is assigned when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as : depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions and recent events).  A 50 percent rating is 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  100 percent schedular 
rating is warranted when there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relative, own occupation or 
own name.

As noted in the March 1999 Board remand, the RO attempted to 
evaluated the veteran's psychiatric disorder under the new 
rating criteria in a December 1997 SSOC, but because of 
inconsistencies between VA examinations, the Board concluded 
that further examination was required to evaluate the 
veteran's psychiatric disorder under the old and new rating 
criteria.  The evidence of record at the time of the remand 
may be summarized as follows.

An October 1996 letter from the veteran's counselor at the 
Strafford Guidance Center indicated that the veteran was 
followed at that facility from August 1994 through May 1996.  
The veteran received treatment during that time for chronic 
depression with associated suicidality and associated marital 
and family conflicts.

During his RO hearing in September 1996, the veteran 
complained that the VA examinations, which had been conducted 
to evaluate his disabilities, were inadequate.  He reported 
that he had continued to receive psychiatric treatment once a 
week.

VA outpatient treatment records dated in September 1997 
reflect that the veteran was experiencing images (illusions) 
of missiles and someone holding a gun in his face.

During a VA psychiatric examination in August 1997, the 
veteran complained of depression, anger and irritability.  He 
indicated that his dysphoria was accompanied by insomnia, 
fatigue, low energy, sporadic overeating, decreased attention 
and occasional suicidal ideation.  He related an incident in 
1993 in which he put a gun in his mouth, but he denied any 
current intent or plan.  His problems with anger and rage led 
to a two and one half-year separation from his wife and 
family between 1992 and 1994.  He was thereafter reunited 
with his family.  The veteran described his current marital 
and family life as a "rollercoaster," and admitted that he 
continued to be verbally abusive at times.  The examiner 
noted that the veteran appeared to be active and motivated 
with plans for the future.  His mood was mildly dysphoric and 
somewhat anxious.  The veteran presented as a somewhat tense 
individual who was easily angered and irritated.  His 
behavior, however, was open and well controlled.  Psychomotor 
behavior appeared to be mildly to moderately agitated.  
Attention, concentration and short-term memory were mildly 
impaired.  The veteran reported that, after his retirement 
from service, he worked for six months in retail sales before 
he found his current position as an electronics technician.  
He had held his current position for two and one half years, 
but he reported significant conflict and interpersonal 
difficulties with supervisors and co-workers which resulted 
in at least four downgrades or changes.  He complained that 
he was unsure how much longer he would be able to continue 
his job because of problems with his service-connected carpal 
tunnel syndrome, which physically interfered with his ability 
to perform his duties.  The veteran stated that he had 
received an associate's degree in paralegal studies in June 
1997 and was hoping to return to school for a full Bachelor's 
degree.  He received ongoing treatment at the Strafford 
Guidance Center until November 1996.  Since that time, he had 
been followed at the Vet Center by a counselor.  He took 
medication and indicated that he was transferring his 
medication therapy to the Manchester, New Hampshire, VAMC.

The examiner indicated that the veteran's depression and 
anxiety symptoms clearly posed a significant impairment in 
both social and occupational functioning.  Although he had 
been able to maintain his family and job, both had been 
marked by significant disruptions.  He subsequently commented 
that the veteran's psychiatric disorder should be regarded as 
imposing at least a moderate level of impairment in these 
spheres.  The diagnostic impression was chronic major 
depressive disorder and anxiety disorder, not otherwise 
specified.  The examiner offered a Global Assessment of 
Functioning (GAF) score of 55 [which, according to Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV) is 
indicative of moderate symptoms].

Pursuant to the March 1999 Board remand, the veteran was seen 
for further VA psychiatric examination in June 1999.  The 
veteran reported that he his medication was working well to 
control his depressive symptoms.  He reported that he was 
seeing his psychiatrist only once every three months and was 
receiving counseling only as needed because he had been doing 
so well.  On examination, the veteran was friendly, though 
somewhat tense.  His speech was soft, hesitant, and 
monotonous and he took time to think about his responses.  
His mood was observed to be primarily empty and depressed 
with a flat affect.  There were no indications of 
depersonalization or rerealization, hallucinations or 
illusions.  The veteran's thought process was goal directed.  
The veteran continued to be preoccupied with the things he 
had seen during his work at the Pentagon and having to keep 
all of that information to himself.  He reported some 
suicidal ideation in the past year and a half, but denied 
homicidal feelings.  Short-term and long-term memory was 
intact and concentration was noted to be good.  The veteran 
was felt to have sufficient judgment to handle his own 
benefits.  The veteran described his condition as a five when 
he was on his medication and working (with 1 being depressed 
and 10 being very happy).  He reported feeling uptight most 
of the time.  With medication, the veteran indicated that his 
sleep was good.  The veteran also indicated that his 
relationship with his wife was stronger than it had ever been 
and that problems with their son had pulled them together.  
The veteran also described having good relationships with a 
small group of friends at work.  The diagnostic impression 
was major depressive disorder, recurrent, chronic, moderate, 
due to positive effects of medication.  The VA examiner 
provided a GAF score of 65 [which, according to the DSM-IV, 
are indicative of only mild symptoms].  The VA examiner 
further commented that the veteran had done increasingly well 
after going through a difficult period in his life.  Notably, 
the veteran's marriage was stronger than ever; his work was 
going well; he was able to finish college classes and get a 
degree; he was happy with his work and with friendships 
there.

On the basis of the foregoing, the Board concludes that the 
criteria for an initial rating for major 
depression/generalized anxiety disorder in excess of 30 
percent have not been met under either the former or revised 
applicable criteria.  

The greatest level of psychiatric impairment shown since 
August 1, 1994, the effective date of the grant of service 
connection has been periods of depression, anger and 
irratibility, mild dysphoria and anxiety; some interpersonal 
difficulties, no more than mild impairment in attention, 
concentration and short term memory; and no more than mild to 
moderate agitation in psychomotor behavior.  These findings, 
shown on VA psychiatric examination in August 1997, represent 
social and industrial impairment that is no more than 
distinct, unambiguous, or moderately large in degree, or 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform tasks. 

More recently, the medical evidence reflects that the 
veteran's psychiatric disability has improved.  Specifically, 
the June 1999 VA psychiatric examination revealed that 
veteran is functioning at a high level both in social and 
work situations.  He reported improved relationships at work 
and with his spouse, as well as a circle of friends.  The 
veteran has indicated that he is no longer receiving regular 
treatment due to the positive response he has received from 
medication therapy.  

Against this background, the Board finds that, since the 
August 1, 1994 effective date of the grant of service 
connection, the criteria for evaluation in excess of 30 
percent for the veteran's service-connected psychiatric 
disability have not been met.  Furthermore, as the 30 percent 
rating currently assigned represents the greatest degree of 
impairment shown since the effective date of the grant of 
service connection, there is no basis for a "staged rating" 
at any point during the appeal.  See Fenderson, supra.

IV.  Cataracts

The veteran has appealed for a higher initial rating for 
cataracts.  Under the provisions of 38 C.F.R. § 4.84a, 
Diagnostic Code 6028, preoperative cataracts are to be rated 
on impairment of vision, and postoperative cataracts are to 
be rated on impairment of vision and aphakia.  The medical 
evidence does not indicate that the veteran has received 
surgery for his cataracts and his disability is therefore to 
be rated under impairment of vision only.

Impairment of central visual acuity is rated as follows.  
Where vision in one eye is 20/40 and vision in the other eye 
is 20/40, a 0 percent rating is assigned.  38 C.F.R. § 4.84a, 
Diagnostic Code 6079 (1999).  The Board notes that where the 
schedule does not provide a noncompensable evaluation under a 
specific diagnostic code, such an evaluation shall be 
assigned when the requirements for a compensable evaluation 
have not been met.  38 C.F.R. § 4.31 (1999).

Following a careful review of the evidence, the Board finds 
that the preponderance of the evidence is against a 
compensable evaluation for cataracts.  As noted above, VA 
visual examination in August 1994 diagnosed posterior 
subcapsular cataract consistent with steroid usage or 
premature aging changes.  The veteran complained of monocular 
diplopia while wearing glasses only, but not when using 
contact lenses.  Dilated lens examination was remarkable for 
a central posterior subcapsular cataract of both eyes.

Subsequent to the March 1999 Board remand, VA outpatient 
treatment records were received.  Records dated in March 1997 
document complaints of blurred vision by the veteran and 
diagnosis of mild congenital polar cataracts in both eyes.  
His corrected visual acuity was reported to be 20/20.

On VA visual examination in June 1999, the veteran complained 
of glare when driving at night.  He noted a history of 
floaters in both eyes and denied any diplopia, trauma, 
surgery or pain in the eyes.  On examination, the veteran's 
visual acuity at distance without correction was 20/100 OD, 
and 20/200 OS.  Visual acuity at near with corrections was 
20/25 in both eyes.  Extraocular muscles were reported to be 
smooth, accurate, full, and extensive.  Confrontation fields 
were full to finger counting in both eyes.  Pupils were 
equal, round, and reactive to light with no afferent 
pupillary defect.  Dilated fundus examination revealed small 
posterior central dense opacification in the visual axis of 
both eyes.  The diagnostic impression was simply myopic 
astigmatism with presbyopia of both eyes and congenital 
cataracts in both eyes with no effect on vision but 
complaints of glare when driving at night.  An August 1999 
addendum from the VA examiner noted that the veteran was not 
aphakic.

On the basis of the foregoing, the Board finds that since 
August 1, 1994 (the effective date of the grant of service 
connection), the veteran's cataracts have been manifested by 
normal vision with complaints of night glare and without 
evidence of aphakia.  In the absence of evidence of any 
actual visual impairment, there is no basis for assignment of 
a compensable evaluation for the veteran's cataracts.  
Further, with respect to a "staged rating," the evidence 
does not indicate that the veteran's cataracts were more 
severe at any time during the pendency of the current appeal.  
On this basis, a "staged rating" is not warranted.  See 
Fenderson, supra.


ORDER

An rating in excess of 20 percent for post-operative 
residuals of meniscectomy of the right knee is denied.

An initial 30 percent rating for post-operative residuals of 
meniscectomy of the left knee is granted, subject to the laws 
and regulations governing the payment of monetary awards.

An initial rating in excess of 10 percent for essential 
hypertension is denied.

An initial rating in excess of 30 percent for major 
depression and generalized anxiety disorder is denied.  

An initial compensable rating for cataracts is denied.


		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals

 

